Citation Nr: 0844213	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal arises from May 2001 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The veteran appeared at 
a hearing before a hearing officer at the RO in July 2002.  
The case was previously remanded by the Board of Veterans' 
Appeals (Board) for additional development in May 2007, and 
has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran was a cook in an ordnance company in Vietnam 
from July 1969 to August 1970, who claims he has PTSD due to 
coming under nightly rocket and mortar attack, periodic 
sniper fire, bombing of a depot, and witnessing buddies get 
blown apart.  

2. VA outpatient treatment records beginning in 2002, 
occasionally include PTSD  among the veteran's various 
diagnoses.  

3.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1). The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim. However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  

The RO addressed its notice requirements to the veteran in 
letters dated in February 2001, June 2004, and June 2007.  
The statement of the case contained the criteria for 
establishing service connection, and the supplemental 
statement of the case contained the content of the 
regulations implementing the VCAA.  Although the notice 
letters were not in strict compliance with the requirements 
of the VCAA, a reasonable person would be able to understand 
from all these documents what was necessary to substantiate 
the claim, what VA would provide, what he was to provide, and 
that he was to submit any pertinent evidence.  Likewise, the 
veteran's submissions and testimony reflect his understanding 
of this, such that the notice errors in this case are 
harmless.  

With respect to the duty to assist, the veteran's service 
medical and personnel records have been obtained, and the 
relevant medical records he identified have been obtained.  
Likewise, appropriate inquires were made to the National 
Personnel Records Center, and the Records Research Center to 
attempt to corroborate the veteran's claimed stressors.  The 
veteran was not examined in connection with the claim because 
his claimed stressors were not corroborated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2007). See also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran served in Vietnam from July 1969 to August 1970.  
There, he was a cook in the 60th Ordnance Company at Long 
Binh.  In January 2001, the veteran submitted an informal 
claim for service connection for PTSD, and in March 2001, 
identified the stressors as causing PTSD to be "the bombing 
of the Depot in 1969,"(apparently at Long Binh), together 
with mortar and rocket attacks between 1969 and 1970.  On his 
July 2002 substantive appeal, the veteran expanded his 
stressors to include hauling ammunition to the front lines, 
being exposed to snipers, and "watch[ing] our buddies get 
blown apart."  At a hearing at the RO, the veteran added 
coming under nightly rocket attacks to his stressors.  

VA outpatient treatment records beginning in 2002, 
occasionally include PTSD among the veteran's diagnoses.  
These records do not, however, describe the basis for this 
diagnosis, nor is it indicated it arises from the veteran's 
military service.  

In an effort to assist the veteran, his service personnel 
records were obtained, but these fail to show the veteran to 
have been awarded any commendations or citations indicative 
of his participation in combat.  The RO also sought out unit 
records as would describe the activities of the 60th Ordnance 
Company during the veteran's service with it, but was advised 
there were no such records.  In addition, the Records 
Research Center advised it was unable to verify an attack on 
the Long Binh Ammunition Supply Depot for the time indicated, 
and rather than nightly attacks on Long Binh, it reported 
only one rocket attack on 15 August 1969, and another on 5 
September 1969.  Under the veteran's version of events, by 
September 5, 1969, the base would have experienced 49 such 
attacks after his arrival there on July 18, 1969.  Instead, 
there were 2.  (In this regard, it is observed that the 
August 1969 attack resulted in damage to a mess hall, but 
since this report was obtained from records of the 199th 
Light Infantry Brigade, rather than the veteran's unit, it is 
not considered to place the veteran in the proximity of that 
attack.  In any case, while he was a cook who would have 
served in a mess hall, the veteran does not describe damage 
sustained to a mess hall in his claimed stressors.)   

Clearly, the attacks on the base the veteran reported may not 
be considered corroborated.  Likewise, there is no available 
record documenting the veteran hauled ammunition to the front 
lines, that he came under sniper attack, or watched buddies 
get blown apart.  Indeed, the total number of actual attacks 
at Long Binh is so at odds with the veteran's contention, 
that it casts considerable doubt on the veracity of his other 
contentions, and his credibility generally.  

In any event, since the evidence does not establish the 
veteran engaged in combat, in order to establish service 
connection for PTSD, it is necessary that the record include 
credible supporting evidence that the claimed in-service 
stressor occurred.  Here, the veteran is not credible, and 
the records that have been obtained do not corroborate his 
contentions, and in many ways actually contradict him.  As 
such, this records lacks the necessary supporting evidence 
that the claimed stressor occurred.  In view of that, a basis 
upon which to establish service connection has not been 
presented, and the appeal is denied.  






ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


